      Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 1 of 44 PageID #:136




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS


    RICHARD PLACKO, CINDY PLACKO, and                       Case No.: 1:20-cv-03451
    JOSHUA PLACKO, Individually And On Behalf
    Of All Others Similarly Situated,

                           Plaintiffs,                      JURY TRIAL DEMANDED

                   v.

    THE UNIVERSITY OF ILLINOIS SYSTEM
    and RAMON CEPEDA, KAREEM DALE,
    DONALD J. EDWARDS, RICARDO
    ESTRADA, PATRICIA BROWN HOLMES
    NAOMI D. JAKOBSSON, STUART C. KING,
    EDWARD L. MCMILLAN, JILL B. SMART,
    ALI MIRZA, JOCELYN BRAVO, AUSTIN
    VERTHEIN, and GOVERNOR J.B.
    PRITZKER,

                           Defendants.


                                 FIRST AMENDED COMPLAINT

         Plaintiffs Richard Placko, Cindy Placko, and Joshua Placko (collectively, “Plaintiffs”),

allege on personal knowledge against Defendants University of Illinois System 1 (“University”)

and Ramon Cepeda, Kareem Dale, Donald J. Edwards, Ricardo Estrada, Patricia Brown Holmes,

Naomi D. Jakobsson, Stuart C. King, Edward L. McMillan, Jill B. Smart, Ali Mirza, Jocelyn

Bravo, Austin Verthein, and Governor J.B. Pritzker, individuals and members of the Board of

Trustees of the University (the “Board” or collectively with the University, “Defendants”) as

follows:




1
         Including all Universities, branches and/or campuses within the System.
    Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 2 of 44 PageID #:137




                                    NATURE OF THE CASE

       1.      This is an action against Defendants for breach of contract, violation of the

Constitutional takings and due process clause, unjust enrichment, conversion, and violation of

Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS 505/1 et seq. (“ICFA”).

       2.      Specifically, as set forth more fully below, Plaintiffs and the members of the

Classes contracted with Defendants for certain services; namely, access to on-campus facilities

and in-person educational instruction together with the on-campus college experience, and paid

for those services in the form of tuition, room and board, and other fees. As a result of limitations

Defendants have imposed, Defendants have not delivered the services that Plaintiffs and the

members of the Class contracted and paid for.

       3.      Alternatively, Defendants were unjustly enriched based upon monies received from

Plaintiffs and the members of the Classes and restitution is owed to Plaintiffs and the members of

the Classes.

       4.      Alternatively, Defendants converted property belonging to Plaintiffs and the

members of the Classes.

       5.      As a result, Plaintiffs and the members of the Classes are entitled to a refund and/or

restitution on tuition, room and board, and fees paid for services, facilities, access and/or

opportunities not delivered.

                                 JURISDICTION AND VENUE

       6.      This Court has jurisdiction over this action pursuant to the Class Action Fairness

Act (“CAFA”), 28 U.S.C. § 1332(d), because at least one class member is of diverse citizenship

from one Defendant, there are more than 100 Class members, and the aggregate amount in

controversy exceeds $5 million, exclusive of interest and costs.



                                                 2
    Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 3 of 44 PageID #:138




        7.          This Court has personal jurisdiction over Defendants because Defendants conduct

business in Illinois and have sufficient minimum contacts with Illinois.

        8.          Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial

part of the events or omissions giving rise to the claims occurred in this District. Specifically, all

monies paid for tuition, room and board, and other fees that is the subject of this action were paid

in this District.

                                                PARTIES

        9.          Plaintiff Joshua Placko is a citizen and resident of Illinois and a student at The

University of Illinois at Urbana-Champaign who attended Defendants’ institution during the

Spring 2020 semester.

        10.         Plaintiffs Richard Placko and Cindy Placko are the parents of Plaintiff Joshua

Placko and are citizens and residents of Illinois. Plaintiffs Richard Placko and Cindy Placko were

in good financial standing at Defendants’ institution having paid in whole or in combination

tuition, fees, and costs assessed and demanded by Defendants for the Spring 2020 semester.

        11.         Defendant University of Illinois System is a public university system consisting of

University of Illinois – Chicago, University of Illinois – Springfield, and University of Illinois –

Urbana-Champaign.

        12.         Defendants Ramon Cepeda, Kareem Dale, Donald J. Edwards, Ricardo Estrada,

Patricia Brown Holmes, Naomi D. Jakobsson, Stuart C. King, Edward L. McMillan, Jill B. Smart,

Ali Mirza, Jocelyn Bravo, Austin Verthein, and Governor J.B. Pritzker are individuals and

members of the Board of Trustees of the University of Illinois.




                                                     3
    Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 4 of 44 PageID #:139




                                                FACTS

University Background Information

        13.     Plaintiffs bring this case as a result of Defendants’ decision not to issue appropriate

refunds and/or restitution for the Spring 2020 semester after canceling in-person/on-campus

classes and changing all classes to an online/remote format, closing most campus buildings, and

requiring all students who could leave campus to leave.

        14.     To encourage and solicit prospective students to enroll at the University for on-

campus learning and to use the campus facilities, the University, through its website and other

marketing materials promotes the benefits of its on-campus experience, encouraging prospective

students to apply to the University and join its on-campus life and education experience. In fact,

on its website, the University discusses its activities, culture and traditions, and states: “The college

experience extends beyond the walls of the classroom . . . .”                See Exhibit A (also at

https://admissions.illinois.edu/Discover/Campus-Life/activities).

        15.     Through its website, the University encouraged prospective enrollees to visit its

campuses as part of its inducement of prospective students to apply to the University and join its

on-campus       life   and      education     experience.          See     Exhibit     B     (also     at

https://web.archive.org/web/20190706073953if_/https://admissions.illinois.edu/visit).

        16.     In order to attend the University for on-campus learning, prospective students are

required to complete its application process which is explained on its website. See Exhibit C (also

at https://admissions.illinois.edu/Apply/Freshman/process).

        17.     After each prospective student of the University submits his/her application, on its

website, the University describes its process for reviewing submitted applications. See Exhibit D

(also at https://admissions.illinois.edu/Apply/Freshman/review).



                                                   4
    Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 5 of 44 PageID #:140




       18.     The process for admission for transfer students and other non-freshman applicants

is virtually the same as described above.

       19.     After completing the University’s application and after consideration by the

University, successful applicants, including Plaintiff Joshua Placko, receive a letter of acceptance

along with instructions to be followed in order to matriculate at the University for on-campus

learning. Additionally, after a student has been accepted for admission to the University, its

website sets forth the “…simple steps to complete your enrollment.” See Exhibit E (also at

https://admissions.illinois.edu/Apply/admitted).

       20.     Plaintiff’s application and acceptance letter to the University are not attached

because the application was completed online, and Plaintiff was not able to locate his copies of

these documents. Upon information and belief, the University is in possession of all applications

and acceptance letters for prospective class members, including Plaintiff Joshua Placko.

       21.     As a condition for prospective students at the University to receive access to

campus facilities and on-campus learning, each person (including Plaintiff Joshua Placko) is

required to pay tuition and fees, and for those that choose to live on campus and participate in the

University’s meal plan, payment of those additional charges. Tuition at the University for the

2019-2020 academic year starts at $12,036 for an in-state resident, starts at $29,178 for an out-of-

state resident, and starts at $30,052 for an international student. See Exhibit F. These rates may

be higher depending on each student’s major. Room and Board costs (which includes a dining

plan) at the University for the year were approximately $15,000 (see Exhibit G). The University

also offers a stand-alone meal plan that costs between $2,192 and $6,202 for the 2019-2020

academic year. See Exhibit H.




                                                   5
    Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 6 of 44 PageID #:141




       22.     The tuition charged by the University, as set forth above, is for in-person on-campus

instruction.

       23.     In addition to tuition, the University students may be charged various fees,

including, but not limited to: (1) Academic Facility Maintenance Fund Assessment, (2) General

Fee, (3) Service Fee, (4) Health Service Fee, (5) Health Insurance Fee, (6) Library and Information

Technology Fee, (7) Transportation Fee, and (8) Student-Initiated Fees. See Exhibit I (also at

https://registrar.illinois.edu/tuition-fees/fee-info/). The University estimated these fees at more

than $4,000 for the Fall 2019-Spring 2020 school year. 2

       24.     By way of example, because of the University’s entreaties to visit its campus,

Plaintiff Joshua Placko did visit its campus in April 2018 to assist with his decision to apply to and

attend the University. Plaintiff Joshua Placko submitted his application to the University in or

around October 2018 and received his acceptance letter from the University in December 2018.

       25.     Plaintiff Joshua Placko was enrolled as a full-time student for the Spring 2020

semester at the University.

       26.     As a precondition for enrollment, Plaintiffs were required to and did pay tuition, as

did members of the Classes.

       27.     There are hundreds, if not thousands, of institutions of higher learning in this

country.

       28.     Many institutions of higher learning offer curriculum and instruction that is offered

on a remote basis through online learning which do not provide for physical attendance by the

students, and generally charge lower tuition rates.

       29.     The University offers an in-person, hands on curriculum.



2
       See https://cost.illinois.edu/Home/Cost/R/U/Compare/FullTime/120198?ViewYearFirst=1
                                                  6
    Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 7 of 44 PageID #:142




         30.     Plaintiff Joshua Placko and members of the Classes did not choose to attend another

institution of higher learning, but instead chose to attend the University and enroll in an in-person

basis at a significantly higher tuition.

         31.     The tuition and fees for in-person instruction at the University are higher than

tuition and fees for online institutions because such costs cover not just the academic instruction,

but encompass an entirely different experience which includes, but is not limited to:

                 (a)    Face to face interaction with professors, mentors, and peers;

                 (b)    Access to facilities such as computer labs, study rooms, laboratories, and

         libraries;

                 (c)    Student governance and student unions;

                 (d)    Extra-curricular activities, groups, and intramurals;

                 (e)    Student art, cultures, and other activities;

                 (f)    Social development and independence;

                 (g)    Hands on learning and experimentation; and

                 (h)    Networking and mentorship opportunities.

         32.     Plaintiff Joshua Placko enrolled at the University to earn a degree that included the

receipt of taking courses at the campus with live teacher and peer interaction.

         33.     Defendants use an educational calendar of two semesters, fall and spring. The

Spring 2020 semester ran from January 21, 2020 through May 6, 2020, plus a period for final

exams.

The University’s Response to COVID-19

         34.     On March 11, 2020, Defendants announced that all classes were moving to

“alternative course delivery” (i.e., online) after Spring Break.



                                                   7
    Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 8 of 44 PageID #:143




       35.     Spring Break occurred on March 14, 2020 through March 22, 2020.

       36.     On March 16, 2020, Defendants announced that they were suspending face-to-face

instruction for the rest of the Spring 2020 semester. Defendants also announced they intended to

resume instruction using “alternative delivery methods” beginning Monday, March 23, 2020.

       37.     Also, on March 16, 2020, Defendants announced they were requiring all students

who could safely do so, to return to their permanent home address to take their classes for the rest

of the semester. No “move out by” date was included in this announcement.

       38.     On or about March 17, 2020, Defendants announced that they had cancelled

graduation ceremonies previously scheduled for May 16, 2020 and instead would be mailing

diplomas to Spring 2020 graduates.

       39.     On March 20, 2020, Defendants announced that all students living on campus

needed to vacate campus by March 21, 2020 at 2:00 p.m.

       40.     On March 24, 2020, Defendants announced that some courses would be switched

to “pass/no pass” (also referred to as “PP/NP”) grading rather than standard course grading

(A/B/C/D/F). As announced, for those courses switched to “pass/no pass” grading by Defendants,

there was no option for Plaintiff Joshua Placko or other students at the University of Illinois to

select standard course grading.

       41.     As described in the Academic Policy Modifications – Spring 2020 from the Office

of the Provost, “[c]ourses assessed as PP/NP will not affect student GPA.           This could be

detrimental to students who were expecting to earn a high grade in the course. Programs with

licensure requirements might be affected by PP/NP grading.” This announcement also states:

“Although we have indications that external stakeholders (employers, graduate schools) will not

penalize students for PP/NP, we cannot guarantee that this will be universally true.”



                                                 8
    Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 9 of 44 PageID #:144




        42.    Defendants suspended or restricted in-person on-campus activities.

        43.    Plaintiff Joshua Placko and members of the Classes were deprived of the benefits

of on-campus learning and the use of campus facilities as set forth more fully herein.

        44.

        45.    In their April 10, 2020 communication, Defendants discussed certain billing

adjustments already in process related to University Housing (including dining), and certain

downward adjustments to Student Service and Campus Transportation fees to reflect the loss of

access. In this communication, Defendants admit that some campus fees are not being adjusted.

        46.    Despite Defendants’ cancellation of live in-person instruction, its eviction of

students from campus facilities for the remainder of the Spring 2020 semester, and the cancellation

of all campus activities, Defendants have not offered adequate refunds or restitution of tuition,

room and board, and fees paid to cover the cost of on-campus services that were no longer provided

to students.

        47.    To date, Defendants have failed and continue to fail to refund any portion of

Plaintiffs’ and the Class members’ Spring 2020 semester tuition payment or to provide any

restitution.

        48.    Moreover, Plaintiff Joshua Placko and members of the Classes were deprived of

fully utilizing services for which they already paid, including, but not limited to, access to campus

facilities and other opportunities.

        49.    To date, Defendants have failed to adequately and properly refund various fees to

Plaintiffs and the members of the Classes for university services which Defendants failed to

provide as previously agreed upon or to provide any adequate or proper restitution.




                                                 9
    Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 10 of 44 PageID #:145




        50.     To date, Defendants have failed to adequately and properly refund room and board

payments made by Plaintiffs and the members of the Class for services which Defendants failed

to provide as previously agreed upon or to provide any adequate or proper restitution.

        51.     Regarding the Fall 2020 semester, the University’s website (as of August 21, 2020 3)

states in relevant part:

        Fall 2020 will be an on-campus semester with as much in-person instruction as
        restrictions of space, health and safety allow.

        We will maximize in-person classes as much as possible, especially for courses
        such as labs and performance-based courses.

                                                 ***

        How will I be able to tell if my classes moved online?

        In reviewing your schedule in Student Self-Service or my Illini on or after August
        1, courses will be identified as ‘online’ and they also will have no meeting location.
        You won’t be able to access the “Add/Drop” or “Register for Classes” menu options
        until your time ticket opens again, but you can see your schedule through Student
        Schedule-Detail or Concise or View Class Schedules menu options.

The University’s Financial Resources

        52.     The University of Illinois and U of I Foundation have a combined active

endowment of $2.82 billion as of June 30, 2019 and raised $462.9 million in its fiscal year 2019

fundraising campaign.

        53.     In addition to its endowment, tuition income and other revenue, the Federal

Government also responded to the COVID-19 pandemic in ways that benefited the University and

covered costs associated with the disruption by instituting the Coronavirus Aid, Relief, and

Economic Security Act (the “CARES Act”).




3
        See https://covid19.illinois.edu/on-campus/on-campus-students/.
                                                  10
    Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 11 of 44 PageID #:146




       54.     To assist colleges and universities and their students, the CARES Act includes

funding to assist college students whose lives and educations have been disrupted by COVID-19.

Colleges and universities can distribute the cash grants to students to use on course materials,

technology, food, housing, healthcare, and childcare. The funding flows to the states who then

distribute the funds to colleges and universities (that have completed an application). The CARES

Act requires that approximately half the funds received by colleges and universities be distributed

to its students. The use of the other half of CARES Act funds received by colleges and universities

is limited and specific, as stated in an April 21, 2020 letter from Betsy Devos, the Secretary of

Education, to college and university presidents 4:

       [T]he CARES Act allows your institution to use up to one-half of the total funds
       received… to cover any costs associated with significant changes to the delivery of
       instruction due to the coronavirus.

       55.     Upon information and belief, through the CARES Act, the U.S. Department of

Education (“DOE”) allocated $63,054,655 to the University of which the minimum allocation to

be awarded for emergency financial aid grants to University students was $31,527.328.

       56.     On or about April 15, 2020 the University signed, certified, and returned an

assurance the school will use at least 50% of the funds received from the CARES Act to provide

Emergency Financial Aid Grants to students.5

                             APPLICABLE SUBSTANTIVE LAW

       57.     Defendants are obligated to uphold the Illinois and United States Constitution.

       58.     By denying in-person learning and on-campus benefits and opportunities,

Defendants have violated the Illinois Constitution, Article I, §§ 2 and 15, and the United States

Constitution’s Fifth and Fourteenth Amendments. Plaintiffs and members of the Classes are


4
       See https://www2.ed.gov/about/offices/list/ope/heerfinstitutionalcoverletter.pdf.
5
       See https://covid19.illinois.edu/more-information/reports/cares-act-reporting/
                                                   11
   Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 12 of 44 PageID #:147




entitled to a pro-rated refund or restitution of tuition, housing, and mandatory fees for the duration

of the University’s COVID-19 related closures for the in-person education and on-campus services

and opportunities that Plaintiff and members of the Classes have been denied.

        59.     Illinois’s substantive laws apply to the proposed Classes, as defined herein.

        60.     Illinois’s substantive laws may be constitutionally applied to the claims of Plaintiff

and the Classes under the Due Process Clause, 14th Amend., § 1, and the Full Faith and Credit

Clause, art. IV., § 1, of the U.S. Constitution. Illinois has significant contact, or significant

aggregation of contacts, to the claims asserted by Plaintiffs and members of the Classes, thereby

creating state interests that ensure that the choice of Illinois state law is not arbitrary or unfair.

Furthermore, the circumstances that relate to the disputed transaction(s) occurred primarily and

substantially in Illinois.

        61.     The University is located in Illinois.

        62.     All live in-person instruction occurs in Illinois, and all University housing for

students is located in Illinois.

        63.     Plaintiffs, as well as a substantial number of Class members, are residents of

Illinois.

        64.     All payments for Tuition, Fees, and Room and Board are sent to the University in

Illinois.

        65.     All of the University’s statements regarding Tuition, Fees, and Room and Board

cited throughout this Complaint were made in and emanated from Illinois.

        66.     The application of Illinois’s laws to the Classes is appropriate under Illinois’s

choice-of-law rules because Illinois has significant contacts to the claims of Plaintiff and the

Classes, and Illinois has a greater interest in applying its laws here than any other interested state.



                                                  12
   Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 13 of 44 PageID #:148




                      CLASS REPRESENTATION ALLEGATIONS

       67.    Plaintiffs bring this action on behalf of themselves and for the following classes of

persons defined as:

              The Tuition Class:

              All people who paid tuition for or on behalf of students enrolled in classes at the
              University for the Spring 2020 semester but were denied access to campus facilities
              and live in-person instruction and forced to use online distance learning platforms
              for a portion of the time for which the tuition was paid. This Class includes all
              people who in addition to paying tuition for or on behalf of students enrolled in
              classes at the University for the Spring 2020 semester, paid tuition for or on behalf
              of students enrolled in classes at the University for subsequent semesters but were
              denied access to campus facilities and live in-person instruction and forced to use
              online distance learning platforms for a portion of the time for which the tuition
              was paid.

              The Fees Class:

              All people who paid fees for or on behalf of students enrolled in classes at the
              University for the Spring 2020 semester but were denied access to campus facilities
              and/or the items for which the fees were paid. This Class includes all people who
              in addition to paying fees for or on behalf of students enrolled in classes at the
              University for the Spring 2020 semester, paid fees for or on behalf of students
              enrolled in classes at the University for subsequent semesters but were denied
              access to campus facilities and/or the items for which the fees were paid.

              The Room and Board Class:

              All people who paid the costs of room and board (housing and meals) for students
              enrolled in classes at the University for the Spring 2020 semester who were
              instructed to move out of their on-campus housing prior to the completion of that
              semester by the University. This Class includes all people who paid the costs of
              room and board (housing and meals) for students enrolled in classes at the
              University for subsequent semesters and did not receive their full benefits during
              those semesters.

              The Illinois Tuition Class

              All Illinois residents who paid tuition for or on behalf of students enrolled in classes
              at the University for the Spring 2020 semester but were denied access to campus
              facilities and live in-person instruction and forced to use online distance learning
              platforms for a portion of the time for which the tuition was paid. This Class
              includes all residents who in addition to paying tuition for or on behalf of students
              enrolled in classes at the University for the Spring 2020 semester, paid tuition for
                                                13
   Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 14 of 44 PageID #:149




                or on behalf of students enrolled in classes at the University for subsequent
                semesters but were denied access to campus facilities and live in-person instruction
                and forced to use online distance learning platforms for a portion of the time for
                which the tuition was paid

                The Illinois Fees Class:

                All Illinois residents who paid fees for or on behalf of students enrolled in classes
                at the University for the Spring 2020 semester and thereafter but were denied access
                to the campus facilities and/or items for which the fees were paid. This Class
                includes all Illinois residents who in addition to paying fees for or on behalf of
                students enrolled in classes at the University for the Spring 2020 semester, paid
                fees for or on behalf of students enrolled in classes at the University for subsequent
                semesters but were denied access to campus facilities and/or the items for which
                the fees were paid.

                The Illinois Room and Board Class:

                All Illinois residents who paid the costs of room and board (housing and meals) for
                students enrolled in classes at the University for the Spring 2020 semester who were
                instructed to move out of their on-campus housing prior to the completion of that
                semester by the University. This Class includes all Illinois residents who paid the
                costs of room and board (housing and meals) for students enrolled in classes at the
                University for subsequent semesters and did not receive their full benefits during
                those semesters.

        68.     Excluded from the Classes are Ramon Cepeda, Kareem Dale, Donald J. Edwards,

Ricardo Estrada, Patricia Brown Holmes, Naomi D. Jakobsson, Stuart C. King, Edward L.

McMillan, Jill B. Smart, Ali Mirza, Jocelyn Bravo, Austin Verthein, and Governor J.B. Pritzker,

and any of their respective members, affiliates, parents, subsidiaries, officers, directors,

employees, successors, or assigns; and the judicial officers, and their immediate family members,

and Court staff assigned to this case. Plaintiffs reserve the right to modify or amend the Class

definitions, as appropriate, during the course of this litigation.

        69.     Certification of Plaintiffs’ claims for class-wide treatment is appropriate because

Plaintiffs and members of the Classes can prove the elements of their claims on a class-wide basis




                                                  14
   Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 15 of 44 PageID #:150




using the same evidence as would be used to prove those elements in individual actions alleging

the same claims.

          70.   This action has been brought and may be properly maintained on behalf of the

Classes proposed herein under the laws of the State of Illinois.

          71.   Defendants have acted or refused to act on grounds generally applicable to

Plaintiffs and the members of the Classes, thereby making appropriate final injunctive relief and

declaratory relief, as described herein, with respect to members of the Classes as a whole.

Numerosity

          72.   The members of the Classes are so numerous and geographically dispersed that

individual joinder of all members of the Classes is impracticable. Plaintiffs are informed and

believe that there are thousands of members of the Classes and includes all students who enrolled

at any school or department of Defendants for the 2020 Spring semester or thereafter, as defined

above, the precise number being unknown to Plaintiffs, but such number being ascertainable from

Defendants’ records. The members of the Classes may be notified of the pendency of this action

by recognized, Court-approved notice dissemination methods, which may include the use of

Defendants’ own student records, U.S. mail, electronic mail, internet postings, and/or published

notice.

Commonality and Predominance

          73.   This action involves common questions of law and fact, which predominate over

any questions affecting individual members of the Classes, including, without limitation:

                (a)    Whether Defendants engaged in the conduct alleged herein;

                (b)    ;




                                                15
Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 16 of 44 PageID #:151




         (c)    Whether Defendants breached their contracts with Plaintiffs and the other

         members of the Tuition Class by retaining the portion of their tuition representing

         the difference between what was agreed upon and what was provided;

         (d)    Whether Defendants complied with the Constitutional requirements for

         seizing and retaining Plaintiffs’ and the other members of the Tuition Classes

         property without providing the services that the tuition was intended to cover;

         (e)    Whether Defendants afforded Plaintiffs and the other Tuition Class

         members notice and due process before seizing and retaining their property;

         (f)    Whether Defendants were unjustly enriched by retaining tuition payments

         of Plaintiffs and the Tuition Class representing the difference between what was

         agreed upon and what was provided;

         (g)    Whether Defendants breached their contracts with Plaintiffs and the other

         members of the Fees Class by retaining fees without providing the services the fees

         were intended to cover;

         (h)    Whether Defendants complied with the Constitutional requirements for

         seizing and retaining Plaintiffs’ and the other members of the Fees Class property

         without providing the services that the fees were intended to cover;

         (i)    Whether Defendants afforded Plaintiffs and the other Fees Class members

         notice and due process before seizing and retaining their property;

         (j)    Whether Defendants were unjustly enriched by retaining fees of Plaintiffs

         and the other members of the Fees Class without providing the services the fees

         were intended to cover;




                                          16
Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 17 of 44 PageID #:152




         (k)    Whether Defendants breached their contracts with members of Plaintiffs

         and the Room and Board Class by retaining fees without providing the services the

         fees were intended to cover;

         (l)    Whether Defendants complied with the Constitutional requirements for

         seizing and retaining Plaintiffs’ and the other members of the Room and Board

         Classes property without providing the services that the room and board was

         intended to cover;

         (m)    Whether Defendants afforded Plaintiffs and the other Room and Board

         Class members notice and due process before seizing and retaining their property;

         (n)    Whether Defendants were unjustly enriched by retaining fees of Plaintiffs

         and members of the Room and Board Class without providing the services the fees

         were intended to cover;

         (o)    Whether Defendants committed conversion as detailed herein against

         Plaintiffs and the other members of the Tuition Class;

         (p)    Whether Defendants committed conversion as detailed above against

         Plaintiffs and the other members of the Fees Class;

         (q)    Whether Defendants committed conversion as detailed herein against

         Plaintiffs and members of the Room and Board Class;

         (r)    Whether Defendants’ conduct described herein constituted unfair trade

         practices under the Illinois Consumer Fraud and Deceptive Trade Practices Act;

         (s)    Whether Defendants’ conduct described herein constituted deceptive trade

         practices under the Illinois Consumer Fraud and Deceptive Trade Practices Act;




                                         17
   Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 18 of 44 PageID #:153




               (t)     Whether the Defendants should be compelled to provide restitution to the

               various Classes for monies paid for various services which were not fully provided;

               (u)     Whether certification of any or all of the Classes proposed herein is

               appropriate;

               (v)     Whether members of the Classes are entitled to declaratory, equitable, or

               injunctive relief, and/or other relief; and

               (w)     The amount and nature of relief to be awarded to Plaintiffs and the other

               members of the Classes.

Typicality

       74.     Plaintiffs’ claims are typical of the other members of the Classes’ claims because,

among other things, all members of the Classes were similarly situated and were comparably

injured through Defendants’ wrongful conduct as set forth herein.

Adequacy

       75.     Plaintiffs are adequate representatives of the Classes because their interests do not

conflict with the interests of other members of the Classes they seek to represent. Plaintiffs have

retained counsel competent and experienced in complex litigation; and Plaintiffs intend to

prosecute the action vigorously. The Classes’ interests will be fairly and adequately protected by

Plaintiffs and their counsel.

Superiority

       76.     A class action is superior to any other available means for the fair and efficient

adjudication of this controversy, and no unusual difficulties are likely to be encountered in the

management of this class action. The damages or other financial detriment suffered by Plaintiffs

and other members of the Classes are relatively small compared to the burden and expense that



                                                 18
   Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 19 of 44 PageID #:154




would be required to individually litigate their claims against Defendants, so it would be

impracticable for members of the Classes to individually seek redress for Defendants’ wrongful

conduct.

         77.   Even if Class members could afford individual litigation, the Court system likely

could not. Individualized litigation creates a potential for inconsistent or contradictory judgments

and increases the delay and expense to all parties and the court system. By contrast, the class

action device presents far fewer management difficulties and provides the benefits of single

adjudication, economy of scale, comprehensive supervision by a single court, and finality of the

litigation.

         78.   The prosecution of separate actions by or against individual members of the Classes

would create a risk of inconsistent or varying adjudications that would confront Defendants with

incompatible standards of conduct.

         79.   The dollar amount of the individual claims is insufficient to support separate

actions; thus, a multitude of potential claimants have small potential damages that require

aggregation in order to be pursued.

         80.   This lawsuit is manageable as a class action because the proofs are essentially the

same for all members of the Classes on all of the principal issues.

         81.   Defendants’ conduct was the same as to all members of the Class.

         82.   The members of the Classes do not have a significant interest in controlling the

prosecution of separate actions involving the subject matter of this litigation, especially because

the individual claims are too small individually to warrant litigating their claims on an individual

basis.




                                                19
   Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 20 of 44 PageID #:155




                     FOR A FIRST COLLECTIVE CAUSE OF ACTION

                                   (BREACH OF CONTRACT)

          83.   Plaintiffs incorporate by reference paragraphs 1 through 82 as if fully set forth

herein.

          84.   Plaintiffs bring this count on behalf of the Tuition Class.

          85.   Plaintiffs and the Tuition Class entered into contracts with Defendants which

provided that Plaintiffs and other members of the Tuition Class would pay tuition for or on behalf

of students and, in exchange, Defendants would provide access to campus facilities and live in-

person instruction in a physical classroom.

          86.   The terms of this contract were set forth by Defendants through their website,

academic catalogs, student handbooks, marketing materials and other circulars, bulletins, and

publications.

          87.   Defendants’ website and recruitment brochures are the primary means through

which Defendants target prospective new students and attempt to influence such students to accept

Defendants’ offer to attend their University as opposed to other institutions of higher learning.

          88.   These publications, together with the custom and practice of the parties and the

course of performance of the parties, form the basis of the bargain on which prospective students

agree to accept Defendants’ offer and enroll in the University.

          89.   Through these publications, together with the custom and practice of the parties and

the course of performance of the parties, Defendants market and enroll students primarily in two

separate and distinct products: (1) on-campus, and (2) online.

          90.   Defendants specifically market certain classes and degree programs as being

offered on a fully online basis.



                                                 20
   Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 21 of 44 PageID #:156




        91.     Indeed, Defendants dedicate an entire section of their website to these programs,

known as “Illinois Online”.

        92.     Conversely, Defendants’ publications with respect to non-online classes are full of

references to the on-campus experience, including numerous references to student activities;

campus amenities; arts and culture; athletics; and the like.

        93.     Upon information and belief, there were no references or disclaimers in any of

Defendants’ websites, circulars, bulletins, publications, brochures, or other advertisements that

even referenced the possibility of in-person classes being changed to fully online classes at

Defendants’ discretion or for any other reason whatsoever after the start of a given term.

        94.     Defendants further emphasized the distinction between in-person and online class

offerings through its academic catalogs and online course listings.

        95.     Each of Defendants’ academic programs is listed separately on the University’s

Office of the Registrar website with the specific tuition and fees charged for the specific program.

        96.     The     website      relating     to     areas     of     study         is   found   at

http://catalog.illinois.edu/undergraduate/. The websites relating to tuition and fees is found at

https://registrar.illinois.edu/tuition-fees/tuition-fee-rates/ug-tuition-rates-2021/.

        97.     Students in many of Defendants’ schools and programs were subject to personal

attendance requirements as set forth in various departmental policies and handbooks, evidencing

Defendants’ requirement, and the student’s acceptance of the requirement, that such students

physically attend such classes on campus. This policy includes:

        If, after receiving a notice …, a student’s attendance continues to be irregular, the
        instructor may report this fact to the student’s college dean. The dean of the
        student’s college, in consultation with the instructor, may determine that the
        student’s attendance has become so irregular that the student’s scholarship is likely
        to be severely impaired. The dean may require the student to withdraw from the
        course with a grade of Withdrawal or Failure

                                                   21
   Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 22 of 44 PageID #:157




       98.     That Defendants offered to provide, and members of the Tuition Class expected to

receive, live in-person instruction is further evidenced by the parties’ prior course of conduct.

       99.     Those classes for which students expected to receive in-person instruction began

the semester by offering in-person instruction.

       100.    Each day for the weeks and months leading up to the cancellation of in-person

classes, students attended physical classrooms to receive in-person instruction, and Defendants

provided such in-person instruction.

       101.    Each day for the weeks and months prior to announced closures students had access

to the full campus.

       102.    Accordingly, it is clear that Defendants offered to provide live in-person education

and that members of the Tuition Class accepted that offer by paying tuition and attending classes

in the Spring 2020 semester.

       103.    Based on this mutual assent, Plaintiffs and other members of the Tuition Class

fulfilled their end of the bargain when they paid tuition for the Spring 2020 semester, either by

paying out-of-pocket or by using student loan financing, or otherwise.

       104.    However, Defendants breached the contract with Plaintiffs and the Tuition Class

by moving all classes for the Spring 2020 semester to online distance learning platforms and

restricting the on-campus experience without reducing or refunding tuition accordingly.

       105.    Rather, it is clear from the facts and circumstances that Defendants offered two

separate and distinct products, one being live, in-person education, with its ancillary and related

services and the other being online distance education.

       106.    Plaintiffs and members of the Tuition Class accepted Defendants’ offer for live in-

person education and paid valuable consideration in exchange.

                                                  22
   Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 23 of 44 PageID #:158




          107.   However, after accepting such consideration from Plaintiffs and the Tuition Class,

Defendants provided an entirely different product, which deprived Plaintiffs and the Tuition Class

of the benefit of the bargain for which they had already paid.

          108.   Defendants retained tuition monies paid by Plaintiffs and other members of the

Tuition Class, without providing them the full benefit of their bargain.

          109.   Plaintiffs and other members of the Tuition Class have suffered damage as a direct

and proximate result of Defendants’ breach amounting to the difference in the fair market value of

the services and access for which they contracted and the services and access which they actually

received.

          110.   As a direct and proximate result of Defendants’ breach, Plaintiffs and the Tuition

Class are entitled to damages, to be decided by the trier of fact in this action.

                    FOR A SECOND COLLECTIVE CAUSE OF ACTION

                 (VIOLATION OF THE TAKINGS CLAUSE - 42 U.S.C. § 1983)

          111.   Plaintiffs incorporate by reference paragraphs 1 through 82 as if fully set forth

herein.

          112.   Plaintiffs bring this count on behalf of the Tuition Class.

          113.   The Takings Clause of the Fifth Amendment provides that private property shall

not “be taken for public use, without just compensation.” U.S. Const. Amend. V. The Takings

Clause is made applicable to the states through the Fourteenth Amendment. See U.S. Const.

Amend. XIV; Murr v. Wisconsin, 137 S. Ct. 1933, 1942, 198 L. Ed. 2d 497 (2017) (citing Chicago,

B. & Q.R. Co. v. Chicago, 166 U.S. 226, 17 S. Ct. 581, 41 L. Ed. 979 (1897)). Similarly, Article

I, § 15 of the Illinois Constitution provides that private property shall not be taken “for public use

without just compensation as provided by law.” Illinois Const. Art. 1, § 15. Thus, the takings



                                                  23
   Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 24 of 44 PageID #:159




clauses of the U.S. and Illinois Constitutions prohibit states, and state agencies like the Board and

University, from taking private property for public use without just compensation.

          114.   Takings claims may properly be brought against state agencies and are not barred

by sovereign immunity.

          115.   Common law has recognized that there is a property right by an owner in funds held

in an account managed by another. Here, Defendants received payment of tuition from private

citizens, as consideration for the benefit of receiving in-person course instruction and other on-

campus benefits. The funds in issue are thus private in nature but held by a public entity. Plaintiffs

and the other members of the Tuition Class have a protected property right in all sums they paid

to the University.

          116.   Defendants violated the takings clauses by failing to return to Plaintiffs and

members of the Tuition Class that portion of the tuition for which they received nothing, or

significantly less than what they bargained for in return. Neither Plaintiffs nor the other Tuition

Class members have made a knowing and voluntary waiver of their constitutional right under the

Fifth Amendment or under the Illinois Constitution to be paid just compensation for the taking of

their property rights in those funds.

          117.   Thus, Plaintiffs and the Tuition Class are entitled to just compensation for the

taking of their property.

                      FOR A THIRD COLLECTIVE CAUSE OF ACTION

                     (VIOLATION OF DUE PROCESS - 42 U.S.C. § 1983)

          118.   Plaintiffs incorporate by reference paragraphs 1 through 82 as if fully set forth

herein.

          119.   Plaintiffs bring this count on behalf of the Tuition Class.



                                                  24
   Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 25 of 44 PageID #:160




          120.   Government actors must provide adequate due process procedures when depriving

citizens of protected property interests. U.S. Const. Amend. XIV; Illinois Const. Art. I, § 2.

          121.   The due process clauses of the U.S. and Illinois Constitutions prohibit the State of

Illinois and the governmental agencies that it creates, such as the Board and University, from

depriving citizens of a protected property interest without due process of law.

          122.   Plaintiffs and the Tuition Class members had a constitutionally protected property

interest in the tuition they paid for in-person education and opportunities but were denied due to

the actions of Defendants.

          123.   Defendants took action affecting Plaintiffs and the other Tuition Class members’

constitutionally protected property interests by retaining amounts from Plaintiffs and the Tuition

Class members’ payment of tuition.

          124.   Defendants deprived Plaintiffs and the other Tuition Class members of their

protected property interests without due process of law by, for example, failing to provide notice

of how refunds and/or restitution could be obtained from Defendants for the property belonging to

Plaintiffs and the members of the Tuition Class but unlawfully retained by Defendants.

          125.   Defendants’ failure to comply with the requirements of due process has resulted in

substantial detriment to the Plaintiffs and the Tuition Class.

                    FOR A FOURTH COLLECTIVE CAUSE OF ACTION

                                    (UNJUST ENRICHMENT)

          126.   Plaintiffs incorporate by reference paragraphs 1 through 82 as if fully set forth

herein.

          127.   Plaintiffs bring this count on behalf of the Tuition Class.




                                                  25
   Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 26 of 44 PageID #:161




          128.   This claim is pled in the alternative to, and to the extent it is determined a contract

does not exist or otherwise apply to, the contract-based claim set forth in the First Cause of Action

above.

          129.   Plaintiffs and other members of the Tuition Class paid substantial tuition for live

in-person instruction in physical classrooms on a physical campus.

          130.   Plaintiffs and other members of the Tuition Class conferred a benefit on Defendants

when they paid this tuition.

          131.   Defendants have realized this benefit by accepting such payment.

          132.   However, Plaintiffs and members of the Tuition Class did not receive the full

benefit of their bargain.

          133.   Instead, Plaintiffs and members of the Tuition Class conferred this benefit on

Defendants in expectation of receiving one product, that being live in-person instruction in a

physical classroom along with the on-campus experience of campus life as described more fully

above, but were provided with a completely different product carrying a different fair market value.

          134.   Defendants have retained this benefit, even though Defendants failed to provide the

services for which the tuition was collected, making Defendants’ retention unjust under the

circumstances, and restitution appropriate.

          135.   Equity and good conscience require that Defendants return a portion of the monies

paid in tuition to Plaintiffs and other members of the Tuition Class.

                            FOR A FIFTH COLLECTIVE CAUSE OF ACTION

                                    (BREACH OF CONTRACT)

          136.   Plaintiffs incorporate by reference paragraphs 1 through 82 as if fully set forth

herein.



                                                   26
   Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 27 of 44 PageID #:162




       137.    Plaintiffs bring this count on behalf of the Fees Class.

       138.    In addition to tuition, Defendants charge a number of mandatory fees.

       139.    In publications and, particularly on the website, Defendants specifically describe

the nature and purpose of each fee.

       140.    Some fees apply broadly to all or certain groups of students, while other fees are

program or course based.

       141.    In accepting these terms and paying these fees, a contract was formed between

Plaintiffs, including the Fees Class, and Defendants, which provided that Plaintiffs and other

members of the Fees Class would pay these fees for or on behalf of themselves and, in exchange,

Defendants would provide the services related to those fees, as advertised.

       142.    Plaintiffs and other members of the Fees Class fulfilled their end of the bargain

when they paid these fees for the Spring 2020 semester, either by paying out-of-pocket or by using

student loan financing, or otherwise.

       143.    However, Defendants breached the contract with Plaintiffs and the Fees Class by

moving all classes for the Spring 2020 semester to online distance learning platforms,

constructively evicting students from campus, closing most campus buildings and facilities, and

cancelling most student activities.

       144.    Defendants have acknowledged such breach and have already refunded or offered

to refund some of these fees.

       145.    However, such refunds are arbitrary and wholly insufficient.

       146.    Plaintiffs received a partial refund for only some of the fees paid.

       147.    By retaining fees paid by Plaintiffs and other members of the Fees Class, without

providing them the full benefit of their bargain, Defendants have not performed the contract.



                                                27
   Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 28 of 44 PageID #:163




          148.   Plaintiffs and other members of the Fees Class have suffered damages as a direct

and proximate result of Defendants’ breach, namely being deprived of the value of the benefits

and services the fees were intended to cover.

          149.   As a direct and proximate result of Defendants’ breach, Plaintiffs and the Fees Class

are legally and equitably entitled to damages, to be decided by the trier of fact in this action.

                      FOR A SIXTH COLLECTIVE CAUSE OF ACTION

                 (VIOLATION OF THE TAKINGS CLAUSE - 42 U.S.C. § 1983)

          150.   Plaintiffs incorporate by reference paragraphs 1 through 82 as if fully set forth

herein.

          151.   Plaintiffs bring this count on behalf of the Fees Class.

          152.   The Takings Clause of the Fifth Amendment provides that private property shall

not “be taken for public use, without just compensation.” U.S. Const. Amend. V. The Takings

Clause is made applicable to the states through the Fourteenth Amendment. See U.S. Const.

Amend. XIV; Murr v. Wisconsin, 137 S. Ct. 1933, 1942, 198 L. Ed. 2d 497 (2017) (citing Chicago,

B. & Q.R. Co. v. Chicago, 166 U.S. 226, 17 S. Ct. 581, 41 L. Ed. 979 (1897)). Similarly, Article

I, § 15 of the Illinois Constitution provides that private property shall not be taken “for public use

without just compensation as provided by law.” Illinois Const. Art. 1, § 15. Thus, the takings

clauses of the U.S. and Illinois Constitutions prohibit states, and state agencies like the Board and

University, from taking private property for public use without just compensation.

          153.   Takings claims may properly be brought against state agencies and are not barred

by sovereign immunity.

          154.   Common law has recognized that there is a property right by an owner in funds held

in an account managed by another. Here, Defendants received payment of fees from private



                                                  28
   Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 29 of 44 PageID #:164




citizens, as consideration for the benefit of receiving on-campus benefits -- the funds are thus

private in nature but held by a public entity. Plaintiffs and the other members of the Fees Class

have a protected property right in all sums they paid to Defendants.

          155.   Defendants violated the takings clauses by failing to return to Plaintiffs and

members of the Fees Class that portion of the fees for which they received nothing, or significantly

less than what they bargained for in return. Neither Plaintiffs nor the other Fees Class members

have made a knowing and voluntary waiver of their constitutional right under the Fifth

Amendment or under the Illinois Constitution to be paid just compensation for the taking of their

property rights in those funds.

          156.   Thus, Plaintiffs and the Fees Class are entitled to just compensation for the taking

of their property.

                     FOR A SEVENTH COLLECTIVE CAUSE OF ACTION

                      (VIOLATION OF DUE PROCESS - 42 U.S.C. § 1983)

          157.   Plaintiffs incorporate by reference paragraphs 1 through 82 as if fully set forth

herein.

          158.   Plaintiffs bring this count on behalf of the Fees Class.

          159.   Government actors must provide adequate due process procedures when depriving

citizens of protected property interests. U.S. Const. Amend. XIV; Illinois Const. Art. I, § 2.

          160.   The due process clauses of the U.S. and Illinois Constitutions prohibit the State of

Illinois and the governmental agencies that it creates, such as Defendants, from depriving citizens

of a protected property interest without due process of law.




                                                  29
   Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 30 of 44 PageID #:165




          161.   Plaintiffs and the Fees Class members had a constitutionally protected property

interest in the fees they paid for on-campus services and opportunities but were denied due to the

actions of Defendants.

          162.   Defendants took action affecting Plaintiffs and the other Fees Class members’

constitutionally protected property interests by retaining amounts from Plaintiffs and the Fee Class

members’ payment of fees.

          163.   Defendants deprived Plaintiffs and the other Fees Class members of their protected

property interests without due process of law by, for example:

                 (a)     Failing to provide timely notice to Plaintiffs and the Fees Class, whose

          identity and contact information Defendants either knew, or by exercise or reasonable

          diligence should have known, of the refundable nature of the fees;

                 (b)     Failing to design and implement criteria by which the fees can be refunded

          to Plaintiffs and the Fees Class in light of the University ceasing or severely limiting all

          on-campus activities due to the COVID-19 pandemic; and

                 (c)     Failing to design and implement a mechanism by which Plaintiffs and the

          other Fees Class members can obtain a refund of the fees in light of the University’s ceasing

          or severely limiting all on-campus in-person activities due to the COVID-19 pandemic.

          164.   Defendants’ failure to comply with the requirements of due process has resulted in

substantial detriment to the Plaintiff and the Fees Class.

                       FOR AN EIGHTH COLLECTIVE CAUSE OF ACTION

                                     (UNJUST ENRICHMENT)

          165.   Plaintiffs incorporate by reference paragraphs 1 through 82 as if fully set forth

herein.



                                                   30
   Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 31 of 44 PageID #:166




          166.   Plaintiffs bring this count on behalf of the Fees Class.

          167.   This claim is pled in the alternative to, and to the extent it is determined a contract

does not exist or otherwise apply to, the contract-based claim set forth in the Fifth Cause of Action

above.

          168.   Defendants have received a benefit at the expense of Plaintiffs and other members

of the Fees Class to which it is not entitled.

          169.   Plaintiffs and other members of the Fees Class paid substantial student fees for on

campus benefits, access and services and did not receive the full benefit of the bargain.

          170.   Plaintiffs and other members of the Fees Class conferred this benefit on Defendants

when they paid the fees.

          171.   Defendants realized this benefit by accepting such payment.

          172.   Defendants have retained this benefit, even though Defendants have failed to

provide the services for which the fees were collected, making Defendants’ retention unjust under

the circumstances and restitution appropriate.

          173.   Equity and good conscience require that Defendants return a pro-rata portion of the

monies paid in fees to Plaintiffs and other members of the Fees Class.

                      FOR A NINTH COLLECTIVE CAUSE OF ACTION

                                    (BREACH OF CONTRACT)

          174.   Plaintiffs incorporate by reference paragraphs 1 through 82 as if fully set forth

herein.

          175.   Plaintiffs bring this count on behalf of the Room and Board Class (including a meal

plan).




                                                   31
   Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 32 of 44 PageID #:167




          176.   Plaintiffs and other members of the Room and Board Class entered into contracts

in the form of agreements with Defendants, that provided that Plaintiffs and other members of the

Room and Board Class would pay monies and, in exchange, Defendants would provide housing

in its residence halls and other campus affiliated-housing and a meal plan.

          177.   Plaintiffs and other members of the Room and Board Class fulfilled their end of the

bargain when they paid monies due and owing for their residence hall or other housing for the

semester and a meal plan. Plaintiffs and other members of the Room and Board Class were not

provided housing for the entire semester or the agreed upon meal plan; accordingly, Plaintiffs and

other members of the Room and Board Class are entitled to a refund.

          178.   By retaining Room and Board fees paid by Plaintiffs and other members of the

Room and Board Class, without providing them the full benefit of their bargain, Defendants have

not performed the contract.

          179.   Plaintiffs and other members of the Room and Board Class have suffered damage

as a direct and proximate result of Defendants’ breach, namely being deprived of the value of the

benefits and services the Room and Board fees were intended to cover.

          180.   As a direct and proximate result of Defendants’ breach, Plaintiffs and the Room

and Board Class are legally and equitably entitled to damages, to be decided by the trier of fact in

this action.

                     FOR A TENTH COLLECTIVE CAUSE OF ACTION

                 (VIOLATION OF THE TAKINGS CLAUSE - 42 U.S.C. § 1983)

          181.   Plaintiffs incorporate by reference paragraphs 1 through 82 as if fully set forth

herein.




                                                 32
   Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 33 of 44 PageID #:168




         182.    Plaintiffs bring this count on behalf of the Room and Board Class (including a meal

plan).

         183.    The Takings Clause of the Fifth Amendment provides that private property shall

not “be taken for public use, without just compensation.” U.S. Const. Amend. V. The Takings

Clause is made applicable to the states through the Fourteenth Amendment. See U.S. Const.

Amend. XIV; Murr v. Wisconsin, 137 S. Ct. 1933, 1942, 198 L. Ed. 2d 497 (2017) (citing Chicago,

B. & Q.R. Co. v. Chicago, 166 U.S. 226, 17 S. Ct. 581, 41 L. Ed. 979 (1897)). Similarly, Article

I, § 15 of the Illinois Constitution provides that private property shall not be taken “for public use

without just compensation as provided by law.” Illinois Const. Art. 1, § 15. Thus, the takings

clauses of the U.S. and Illinois Constitutions prohibit states, and state agencies like the Board and

University, from taking private property for public use without just compensation.

         184.    Takings claims may properly be brought against state agencies and are not barred

by sovereign immunity.

         185.    Common law has recognized that there is a property right by an owner in funds held

in an account managed by another. Here, Defendants received payment of Room and Board from

private citizens. The funds are thus private in nature but held by a public entity. Plaintiffs and the

other members of the Room and Board Class have a protected property right in all sums they paid

to Defendants.

         186.    Defendants violated the takings clauses by failing to return to Plaintiffs and

members of the Room and Board Class that portion of the room and board for which they received

nothing, or significantly less than what they bargained for in return. Neither Plaintiffs nor the

other Room and Board Class members have made a knowing and voluntary waiver of their




                                                 33
   Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 34 of 44 PageID #:169




constitutional right under the Fifth Amendment or under the Illinois Constitution to be paid just

compensation for the taking of their property rights in those funds.

          187.   Thus, Plaintiffs and the Room and Board Class are entitled to just compensation for

the taking of their property.

                  FOR AN ELEVENTH COLLECTIVE CAUSE OF ACTION

                     (VIOLATION OF DUE PROCESS - 42 U.S.C. § 1983)

          188.   Plaintiffs incorporate by reference paragraphs 1 through 82 as if fully set forth

herein.

          189.   Plaintiffs bring this count on behalf of the Room and Board Class (including a meal

plan).

          190.   Government actors must provide adequate due process procedures when depriving

citizens of protected property interests. U.S. Const. Amend. XIV; Illinois Const. Art. I, § 2.

          191.   The due process clauses of the U.S. and Illinois Constitutions prohibit the State of

Illinois and the governmental agencies that it creates, such as Defendants, from depriving citizens

of a protected property interest without due process of law.

          192.   Plaintiffs and the Room and Board Class members had a constitutionally protected

property interest in the Room and Board they paid but were denied due to the actions of the

Defendants.

          193.   Defendants took action affecting Plaintiffs and the other Room and Board Class

members’ constitutionally protected property interests by retaining amounts from Plaintiffs’ and

the Class members’ payment of room and board.

          194.   Defendants deprived Plaintiffs and the other Room and Board Class members of

their protected property interests without due process of law by, for example:



                                                  34
   Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 35 of 44 PageID #:170




                 (a)    Failing to provide timely notice to Plaintiffs and the Room and Board Class,

          whose identity and contact information Defendants either knew, or by exercise or

          reasonable diligence should have known, of the refundable nature of the room and board;

                 (b)    Failing to design and implement criteria by which the room and board can

          be refunded to Plaintiffs and the Room and Board Class in light of the University ceasing

          housing and meal plan options due to the COVID-19 pandemic; and

                 (c)    Failing to design and implement a mechanism by which Plaintiffs and the

          other Room and Board Class members can obtain a refund room and board in light of the

          University’s ceasing housing and meal plan options due to the COVID-19 pandemic.

          195.   Defendants’ failure to comply with the requirements of due process has resulted in

substantial detriment to the Plaintiffs and the Room and Board Class.

                    FOR A TWELFTH COLLECTIVE CAUSE OF ACTION

                                    (UNJUST ENRICHMENT)

          196.   Plaintiffs incorporate by reference paragraphs 1 through 82 as if fully set forth

herein.

          197.   Plaintiffs bring this count on behalf of the Room and Board Class (including a meal

plan), and in the alternative to the breach of contract claim brought on behalf of the other members

of the Room and Board Class.

          198.   Defendants have received a benefit to which it is not entitled at the expense of

Plaintiffs and other members of the Room and Board Class. Plaintiffs and other members of the

Room and Board Class paid for housing (including a meal plan) and did not receive the full benefit

of their bargain.




                                                 35
   Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 36 of 44 PageID #:171




          199.   Accordingly, Defendants should return the unused monies paid for on-campus

housing (including a meal plan) for the Spring 2020 semester by Plaintiffs and other members of

the Room and Board Class. Equity demands the return of the prorated, unused amounts paid by

Plaintiffs and other members of the Room and Board Class.

          200.   Defendants have been unjustly enriched by retaining the monies paid by Plaintiffs

and other members of the Room and Board Class for residence hall housing (including a meal

plan) for the semester while not providing the housing (including a meal plan) for which those

monies were paid.

          201.   Equity and good conscience require that Defendants return to Plaintiffs and the

other members of the Room and Board Class a pro-rata portion of the monies paid by Plaintiffs

and other members of the Room and Board Class for their housing expenses (including a meal

plan).

                 FOR A THIRTEENTH COLLECTIVE CAUSE OF ACTION

                                          (CONVERSION)

          202.   Plaintiffs incorporate by reference paragraphs 1 through 82 as if fully set forth

herein.

          203.   Plaintiffs bring this count on behalf of the Tuition Class.

          204.   The two key elements of conversion are (a) Plaintiffs’ legal ownership or an

immediate superior right of possession to a specific identifiable thing and (b) Defendants’

unauthorized dominion over the thing in question or interference with it, to the exclusion of

Plaintiffs’ right.




                                                  36
   Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 37 of 44 PageID #:172




          205.   Plaintiffs and members of the Tuition Class have an identifiable legal ownership to

the right and services of an in-person, on-campus educational experience and paid tuition funds

for the same.

          206.   As set forth above, Defendants have not provided those services or access, to the

exclusion of Plaintiffs’ and other members of the Tuition Class’s rights.

          207.   As set forth above, Plaintiffs have not, to date, received from Defendants a proper

reimbursement for tuition paid to Defendants for the Spring 2020 semester.

          208.   Defendants have received and retained possession of Plaintiffs’ and other Tuition

Class members’ full payments for tuition for the Spring 2020 semester.

          209.   Defendants’ continued possession of the full payments for Spring 2020 semester

tuition is adverse and in derogation of Plaintiffs’ and other Tuition Class members’ entitlement to

such funds.

          210.   Defendants refuse to remit to Plaintiffs and the Tuition Class reimbursement for

tuition paid for the Spring 2020 semester.

          211.   Defendants have therefore converted and continue to convert Plaintiffs’ and other

Tuition Class members’ Spring 2020 semester tuition.

                 FOR A FOURTEENTH COLLECTIVE CAUSE OF ACTION

                                          (CONVERSION)

          212.   Plaintiffs incorporate by reference paragraphs 1 through 82 as if fully set forth

herein.

          213.   Plaintiffs bring this count on behalf of the Fees Class.

          214.   The two key elements of conversion are (a) Plaintiffs’ legal ownership or an

immediate superior right of possession to a specific identifiable thing and (b) Defendants’



                                                  37
   Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 38 of 44 PageID #:173




unauthorized dominion over the thing in question or interference with it, to the exclusion of

Plaintiffs’ right.

          215.   Plaintiffs, and members of the Fees Class, have an identifiable legal ownership to

the right and services of an in-person, on-campus educational experience and paid fees for the

same.

          216.   As set forth above, Defendants have not provided those services or access, to the

exclusion of Plaintiffs’ and other members of the Fee Class’s rights.

          217.   As set forth above, Plaintiffs and other Fees Class members have not, to date,

received from Defendants a proper reimbursement for fees paid to Defendants for the Spring 2020

semester.

          218.   Defendants have received and retained possession of Plaintiffs’ and other Fees

Class members’ payments for fees for the Spring 2020 semester.

          219.   Defendants’ continued possession of the payments for Spring 2020 semester fees

is adverse and in derogation of Plaintiffs’ and other Fees Class members’ entitlement to such funds.

          220.   Defendants refuse to remit to Plaintiffs and other Fees Class members

reimbursement for some fees paid for the Spring 2020 semester.

          221.   Defendants have therefore converted and continue to convert Plaintiffs’ and other

Fees Class members’ Spring 2020 semester fees.

                     FOR A FIFTEENTH COLLECTIVE CAUSE OF ACTION

                                         (CONVERSION)

          222.   Plaintiffs incorporate by reference paragraphs 1 through 82 as if fully set forth

herein.




                                                 38
   Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 39 of 44 PageID #:174




         223.   Plaintiffs bring this count on behalf of the Room and Board Class (including a meal

plan).

         224.   The two key elements of conversion are (a) Plaintiffs’ and the Room and Board

Class members’ legal ownership or an immediate superior right of possession to a specific

identifiable thing and (b) Defendants’ unauthorized dominion over the thing in question or

interference with it, to the exclusion of Room and Board Class members’ right.

         225.   Plaintiffs and the Room and Board Class has an identifiable legal ownership to the

right and services of Room and Board (including a meal plan) supporting an in-person, on-campus

educational experience and paid fees for the same.

         226.   As set forth above, Defendants have not provided those services or access, to the

exclusion of Plaintiffs and other members of the Room and Board Class’s rights.

         227.   As set forth above, Plaintiffs and members of the Room and Board Class have not,

to date, received from Defendants a proper reimbursement for fees paid to Defendants for the

Spring 2020 semester.

         228.   Defendants have received and retained possession of Plaintiffs and the Room and

Board Class’ payments for those fees for the Spring 2020 semester.

         229.   Defendants’ continued possession of the payments for Spring 2020 semester fees

is adverse and in derogation of the Room and Board Class’ entitlement to such funds.

         230.   Defendants refuse to remit to Plaintiffs and the Room and Board Class proper

reimbursement for Room and Board (including a meal plan) fees paid for the Spring 2020 semester.

         231.   Defendants have therefore converted and continue to convert the Room and Board

Class’ Spring 2020 semester payments.




                                                39
   Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 40 of 44 PageID #:175




                  FOR A SIXTEENTH COLLECTIVE CAUSE OF ACTION

(VIOLATION OF THE ILLINOIS CONSUMER FRAUD AND DECEPTIVE BUSINESS
                 PRACTICES ACT, 815 ILCS 505/1 et seq.)

          232.   Plaintiffs incorporate by reference paragraphs 1 through 82 as if fully set forth

herein.

          233.   Plaintiffs bring this Count individually and on behalf of the members of the Tuition

Class, the Fees Class, and the Room and Board Class or, in the alternative, the Illinois Tuition

Class, the Illinois Fees Class, and the Illinois Room and Board Class.

          234.   This cause of action is brought pursuant to the Illinois Consumer Fraud and

Deceptive Business Practices Act, 815 ILCS 505/1 et seq. (“ICFA”). The express purpose of the

ICFA is to “protect consumers” “against fraud, unfair methods of competition and unfair or

deceptive acts or practices in the conduct of any trade or commerce . . . .” 815 ILCS 505/1.

          235.   Plaintiffs and members of the Classes are “consumers” within the meaning of 815

ILCS 505/1(e) or otherwise sufficiently implicate consumer protection concerns under the ICFA

          236.   Defendant was engaged in “trade or commerce” as defined by 815 ILCS 505/1(f).

          237.   815 ILCS 505/2 declares unlawful “unfair methods of competition and unfair or

deceptive acts or practices, including but not limited to the use or employment of any deception

fraud, false pretense, false promise, misrepresentation or the concealment, suppression or omission

of any material fact, with intent that others rely upon the concealment, suppression or omissions

of such material fact . . . in the conduct of any trade or commerce.”

          238.   815 ILCS 505/2 also states that “consideration shall be given to the interpretations

of the Federal Trade Commission and the federal courts relating to Section 5 (a) of the Federal

Trade Commission Act.” Defendant’s unfair and deceptive practices are likely to mislead – and




                                                  40
   Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 41 of 44 PageID #:176




have mislead – the consumer acting reasonably in the circumstances and violate 815 ILCS 505/2

and 21 U.S.C. § 352.

       239.    Defendant has violated the ICFA by engaging in both unfair and deceptive

practices as described herein which offend public policies and are immoral, unethical,

unscrupulous, and substantially injurious to consumers.

       240.    Defendant’s failure to provide adequate refunds of tuition, room and board, and

fees paid to cover the cost of on-campus services that were no longer provided to students, and its

actions depriving members of the Classes of the use of services for which they already paid without

adequate compensation, as detailed fully in the paragraphs above, constitute unfair practices under

the ICFA. .

       241.    Plaintiffs and members of the Classes have been aggrieved by Defendant’s unfair

and deceptive practices in that they purchased Defendants’ educational services, which they would

not have purchased or would not have paid as much for had they known the true facts.

       242.    The damages suffered by Plaintiffs and members of the Class were directly and

proximately caused by the deceptive, misleading, and/or unfair practices of Defendant, as more

fully described herein.

       243.    Plaintiffs’ actions were akin to consumer actions insofar as Plaintiffs saw

Defendant’s advertisements and accepted Defendant’s representations regarding the on-campus

experience, instructional, and housing services, as detailed above, as truthful and accurate, and it

influenced their decisions to attend Defendants’ institution.

       244.    Defendants’ representations involved consumer protection concerns because

Defendants made these representations specifically for the purposes of inducing enrollment and/or




                                                41
   Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 42 of 44 PageID #:177




appearing to be a more desirable educational institution. Further, Defendants’ representations

were specifically used for marketing purposes and to increase its enrollment and profits.

       245.     Plaintiffs’ requested relief would serve the public interest by protecting the

members of the Classes and future prospective students from Defendants’ conduct by enjoining

Defendants from their deceptive and/or unfair marketing practices and by discouraging other

educational institutions from making such false and misleading representations.

       246.     Pursuant to 815 ILCS 505/10a, Plaintiffs and the Illinois Class seek a court order

enjoining the above-described wrongful acts and practices of Defendants and for restitution and

disgorgement.

       247.     Additionally, pursuant to 815 ILCS 505/10a, Plaintiffs and the Illinois Class make

claims for economic damages, punitive damages, and attorneys’ fees and costs.

       248.     As required by 815 ILCS 505/10a(d), notice of this action will be mailed to the

Illinois Attorney General upon filing.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of members of the Classes, pray for

judgment in their favor and against Defendants as follows:

       A.       Certifying the Classes as proposed herein, designating Plaintiffs as Class

representatives, and appointing undersigned counsel as Class Counsel;

       B.       Declaring that Defendants are financially responsible for notifying the Class

members of the pendency of this action;

       C.       Declaring that Defendants have wrongfully kept monies paid for tuition and fees;

       D.       Requiring that Defendants disgorge amounts wrongfully obtained for tuition and

fees and/or compelling Defendants to make restitution to Plaintiffs and members of the Classes;



                                                42
   Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 43 of 44 PageID #:178




          E.      Awarding injunctive relief as permitted by law or equity, including enjoining

Defendants from retaining the pro-rated, unused monies paid for tuition and fees;

          F.      Awarding Plaintiffs’ reasonable attorney’s fees, costs, and expenses, as permitted

by law;

          G.      Awarding pre and post judgment interest on any amounts awarded, as permitted by

law; and

          H.      Awarding such other and further relief as may be just and proper.

                                  DEMAND FOR TRIAL BY JURY

          Plaintiffs demand a trial by jury on all issues so triable.

Dated: August 28, 2020
                                                  CARLSON LYNCH LLP


                                                  By: /s/ Kyle A. Shamberg
                                                      Kyle A. Shamberg
                                                  Katrina Carroll
                                                  111 W. Washington Street, Suite 1240
                                                  Chicago, IL 60602
                                                  Telephone: (312) 750-1265
                                                  Email: kshamberg@carlsonlynch.com
                                                  Email: kcarroll@carlsonlynch.com

                                                  CARLSON LYNCH LLP
                                                  Edward Ciolko
                                                  Nicholas Colella
                                                  1133 Penn Avenue, 5th Floor
                                                  Pittsburgh, PA 15222
                                                  Tel: (412) 322-9243
                                                  Fax: (412) 231-0246
                                                  Email: eciolko@carlsonlynch.com
                                                  Email: ncolella@carlsonlynch.com

                                                  GAINEY McKENNA & EGLESTON
                                                  Thomas J. McKenna
                                                  Gregory M. Egleston
                                                  Robert J. Schupler
                                                  501 Fifth Avenue, 19th Floor

                                                    43
Case: 1:20-cv-03451 Document #: 19 Filed: 08/28/20 Page 44 of 44 PageID #:179




                                   New York, NY 10017
                                   Tel.: (212) 983-1300
                                   Fax: (212) 983-0381
                                   Email: tjmckenna@gme-law.com
                                   Email: gegleston@gme-law.com
                                   Email: rschupler@gme-law.com

                                   Attorneys for Plaintiffs




                                     44
